Exhibit 10.52

Execution Version

 

 

SIXTH AMENDMENT

TO

AMENDED AND RESTATED

SENIOR REVOLVING CREDIT AGREEMENT

AMONG

ROSETTA RESOURCES INC.,

as Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

AND

THE LENDERS SIGNATORY HERETO

EFFECTIVE AS OF APRIL 12, 2013

 

 



--------------------------------------------------------------------------------

SIXTH AMENDMENT TO

AMENDED AND RESTATED SENIOR REVOLVING CREDIT AGREEMENT

This SIXTH AMENDMENT TO AMENDED AND RESTATED SENIOR REVOLVING CREDIT AGREEMENT
(this “Sixth Amendment”) executed effective as of April 12, 2013 (the “Sixth
Amendment Effective Date”) is among ROSETTA RESOURCES INC., a corporation formed
under the laws of the State of Delaware (the “Borrower”); each of the
undersigned guarantors (the “Guarantors”), each of the Lenders that is a
signatory hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).

R E C I T A L S:

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Amended and Restated Senior Revolving Credit Agreement dated as of
April 9, 2009, as amended by that certain First Amendment dated as of October 1,
2009, that certain Second Amendment dated as of April 5, 2010, that certain
Third Amendment dated as of December 2, 2010, that certain Fourth Amendment
dated as of May 10, 2011, that certain Resignation, Consent and Appointment
Agreement dated as of April 20, 2012, and that certain Fifth Amendment dated as
of April 25, 2012 (as amended, the “Credit Agreement”), pursuant to which the
Lenders have made certain credit available to and on behalf of the Borrower.

B. The Borrower has requested and the Administrative Agent and each of the
Lenders have agreed to amend certain provisions of the Credit Agreement, consent
to the incurrence of certain Debt by the Borrower and approve a new Borrowing
Base.

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Sixth Amendment, shall have the
meaning ascribed such term in the Credit Agreement. Unless otherwise indicated,
all section references in this Sixth Amendment refer to the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02. The following definitions are hereby added or
amended and restated in their entirety as follows:

“‘Agreement’ means this Amended and Restated Senior Revolving Credit Agreement,
as amended by the First Amendment dated as of October 1, 2009, the Second
Amendment dated as of April 5, 2010, the Third Amendment dated as of December 2,
2010, the Fourth Amendment dated as of May 10, 2011, the Resignation, Consent
and Appointment Agreement dated as of April 20, 2012, the Fifth Amendment dated
as of April 25, 2012 and the Sixth Amendment dated as of April 12, 2013, as the
same may from time to time be further amended, modified, supplemented or
restated.



--------------------------------------------------------------------------------

‘Maturity Date’ means April 12, 2018.

‘Moody’s’ means Moody’s Investors Service, Inc. and, subject to the reasonable
consent of the Administrative Agent (not to be unreasonably withheld or
delayed), any successors thereto.

‘Standard & Poor’s’ means Standard & Poor’s Rating Services LLC and, subject to
the reasonable consent of the Administrative Agent (not to be unreasonably
withheld or delayed), any successors thereto.”

2.2 Amendment to Section 9.04(a). Section 9.04(a) is hereby amended and restated
in its entirety to read as follows:

(a) Restricted Payments. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of its Property to its Equity Interest holders, except
(i) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock), (ii) Restricted Subsidiaries may declare and
pay dividends ratably with respect to their Equity Interests, (iii) the Borrower
may make Restricted Payments pursuant to and in accordance with stock option
plans or other benefit plans for management or employees of the Borrower and its
Restricted Subsidiaries and (iv) provided, that at the time the Borrower
declares or agrees to make such cash dividend (A) no Event of Default or
Borrowing Base Deficiency exists or would result therefrom and (B) the Borrower
has a rating on unsecured non-credit enhanced long-term debt of BBB- or higher
from Standard & Poor’s and Baa3 or higher from Moody’s, the Borrower may pay
cash dividends to its Equity Interests holders.

Section 3. Borrowing Base Redetermination. The Lenders and the Borrower agree
that from and after the Sixth Amendment Effective Date up to the next
redetermination, the amount of the Borrowing Base shall be $800,000,000. This
provision does not limit the right of the parties to initiate interim
redeterminations of the Borrowing Base in accordance with Section 2.07 or
further adjustments pursuant to Section 8.13(c), Section 8.18 or Section 9.13.
This Section 3 constitutes notice of the redetermined Borrowing Base in
accordance with Section 2.07(d) of the Credit Agreement.

Section 4. Assignments and Reallocation of Maximum Credit Amounts and Loans. The
Lenders have agreed among themselves, in consultation with the Borrower, to
reallocate their respective Maximum Credit Amounts and to, among other things,
add Citibank, N.A. and Morgan Stanley Bank, N.A. as “Lenders” under the Credit
Agreement (each a “New Lender”). The Administrative Agent and the Borrower
hereby consent to such reallocation and the Lenders’ assignments of their
Maximum Credit Amounts, including assignments to the New

 

2



--------------------------------------------------------------------------------

Lenders. On the Sixth Amendment Effective Date and after giving effect to such
reallocations, the Maximum Credit Amount of each Lender shall be as set forth on
Annex I of this Sixth Amendment which Annex I supersedes and replaces the Annex
I to the Credit Agreement. With respect to such reallocation, each Lender shall
be deemed to have acquired the Maximum Credit Amount allocated to it from each
of the other Lenders pursuant to the terms of the Assignment and Assumption
Agreement attached as Exhibit F to the Credit Agreement as if each such Lender
had executed an Assignment and Assumption Agreement with respect to such
allocation. In connection with this Assignment and for purposes of this
Assignment only, the Lenders, the New Lenders, the Administrative Agent and the
Borrower waive the processing and recordation fee under Section 12.04(b)(ii).

Section 5. Consents and Waivers.

5.1 Bridge Loan.

(a) The Borrower has informed the Administrative Agent that the Borrower intends
to acquire certain Oil and Gas Properties in the Delaware Basin in Gaines and
Reeves Counties, Texas from Comstock Resources, Inc. on or about May, 2013 (the
“Asset Acquisition”), and that the Borrower intends to partially fund such Asset
Acquisition with the proceeds of a bridge loan in a principal amount not to
exceed $700,000,000 (together with any exchange notes, the “Asset Acquisition
Bridge Loan”) and/or Senior Notes. The Asset Acquisition Bridge Loan is not
permitted by the Credit Agreement and in that regard the Borrower has requested
that the Majority Lenders consent to the Borrower entering into such Asset
Acquisition Bridge Loan.

(b) The Majority Lenders hereby consent to the Borrower entering into the Asset
Acquisition Bridge Loan provided that (i) the conditions precedent in Section 6
of this Sixth Amendment are met, (ii) the Asset Acquisition Bridge Loan is
senior unsecured Debt, (iii) the net proceeds of any Senior Notes (including the
Asset Acquisition Senior Notes (defined in Section 5.2(a) of this Sixth
Amendment)) issued after the issuance of the Asset Acquisition Bridge Loan be
applied immediately to repay the Asset Acquisition Bridge Loan until it is paid
in full and terminated, (iv) the aggregate principal amount of the Asset
Acquisition Bridge Loan outstanding at any one time does not exceed
(A) $700,000,000 less (B) the gross proceeds from any Senior Notes issued after
April 9, 2013, and (v) the proceeds from the Asset Acquisition Bridge Loan are
used to partially fund the Asset Acquisition.

5.2 Senior Note.

(a) The Borrower has also informed the Administrative Agent that in light of the
pending spring redetermination of the Borrowing Base it is requesting that the
Borrowing Base not be reduced pursuant to Section 2.07(g) upon the issuance of
Senior Notes to consummate the Asset Acquisition and/or repay the Asset
Acquisition Bridge Loan, if any (the “Asset Acquisition Senior Notes”), except
to the extent (and only to the extent) the principal amount of such Asset
Acquisition Senior Notes exceeds $700,000,000.

 

3



--------------------------------------------------------------------------------

(b) All of the Lenders hereby consent to waiving the provisions of
Section 2.07(g) with regard to the reduction of the Borrowing Base for the
issuance of the Asset Acquisition Senior Notes, except to the extent (and only
to the extent) that the principal amount of such Asset Acquisition Senior Notes
exceeds $700,000,000, provided that the conditions precedent in Section 6 of
this Sixth Amendment are met.

5.3 Guarantor Name Change

(a) The Borrower has informed the Administrative Agent that Rosetta Resources
Gathering LP, a Guarantor, changed its name to Rosetta Resources Michigan
Limited Partnership on November 16, 2012 without providing the 10 day prior
notice required by Section 8.01(m) (the “Guarantor Name Change”). The Borrower
has requested that the Majority Lenders waive such Default and any potential
Default under Section 8.02(a) and potential Event of Default under
Section 10.01(e).

(b) The Majority Lenders hereby consent to waiving the Default of
Section 8.01(m), any potential Default under Section 8.02(a) and any potential
Event of Default under Section 10.01(e) with regard to the Guarantor Name
Change.

Section 6. Conditions Precedent. The effectiveness of this Sixth Amendment is
subject to the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 6, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:

6.1 Payment of Fees and Outstanding Invoices. Payment by the Borrower of all
fees and other amounts due and payable on or prior to the Sixth Amendment
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower.

6.2 Sixth Amendment; New Notes. The Administrative Agent shall have received
(a) multiple counterparts as requested of this Sixth Amendment from the
Borrower, each Guarantor and all of the Lenders and (b) duly executed Notes
payable to each Lender in a principal amount equal to its Maximum Credit Amount
dated as of the Sixth Amendment Effective Date.

6.3 Amendments to Deeds of Trust. The Administrative Agent shall have received
from each party thereto duly executed counterparts (in such number as may be
requested by the Administrative Agent) of the Second Omnibus Amendment to Deeds
of Trusts, Fixture Filings, Assignments of As-Extracted Collateral, Security
Agreements and Financing Statements dated as of the date hereof extending the
Maturity Date.

6.4 No Default. No Default or Event of Default shall have occurred and be
continuing as of the Sixth Amendment Effective Date.

6.5 Other Documents. The Administrative Agent shall have received any other
document it reasonably requests.

 

4



--------------------------------------------------------------------------------

The Administrative Agent is hereby authorized and directed to declare this Sixth
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 6 or the waiver of such conditions as
permitted in Section 12.02 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Agreement for all
purposes.

Section 7. Representations and Warranties; Etc. The Borrower and each of the
Guarantors hereby affirm: (a) that as of the date of execution and delivery of
this Sixth Amendment, all of the representations and warranties contained in
each Loan Document to which the Borrower and Guarantors are a party are true and
correct in all material respects as though made on and as of the Sixth Amendment
Effective Date (unless made as of a specific earlier date, in which case, was
true as of such date); and (b) that, after giving effect to this Sixth Amendment
and to the transactions contemplated hereby, no Defaults exist under the Loan
Documents or will exist under the Loan Documents.

Section 8. Miscellaneous.

8.1 Confirmation. The provisions of the Credit Agreement (as amended by this
Sixth Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this Sixth Amendment.

8.2 Ratification and Affirmation of Borrower and Guarantors. Each of the
Guarantors and the Borrower hereby expressly (i) acknowledges the terms of this
Sixth Amendment, (ii) ratifies and affirms its obligations under the Guaranty
Agreement and the other Security Instruments to which it is a party,
(iii) acknowledges, renews and extends its continued liability under the
Guaranty Agreement and the other Security Instruments to which it is a party and
agrees that its guarantee under the Guaranty Agreement and the other Security
Instruments to which it is a party remains in full force and effect with respect
to the Indebtedness as amended hereby.

8.3 No Other Waiver. Neither the execution by the Administrative Agent or the
Lenders of this Sixth Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any other
Defaults which may exist or which may occur in the future under the Credit
Agreement and/or the other Loan Documents, or any future defaults of the same
provisions waived hereunder (collectively “Other Violations”). Similarly,
nothing contained in this Sixth Amendment shall directly or indirectly in any
way whatsoever either: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Other Violations, (b) except as expressly provided herein, amend or alter any
provision of the Credit Agreement, the other Loan Documents, or any other
contract or instrument, or (c) constitute any course of dealing or other basis
for altering any obligation of the Borrower or any right, privilege or remedy of
the Administrative Agent or the Lenders under the Credit Agreement, the other
Loan Documents, or any other contract or instrument. Nothing in this Sixth
Amendment shall be construed to be a consent by the Administrative Agent or the
Lenders to any Other Violations.

 

5



--------------------------------------------------------------------------------

8.4 Opinions of Counsel. Within 5 days after the Sixth Amendment Effective Date,
the Administrative Agent shall have received an opinion of Latham & Watkins LLP,
special counsel to the Borrower, in form and substance reasonably acceptable to
the Administrative Agent.

8.5 Loan Document. This Sixth Amendment is a Loan Document.

8.6 Counterparts. This Sixth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Sixth Amendment by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Sixth Amendment.

8.7 No Oral Agreement. THIS WRITTEN SIXTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

8.8 Governing Law. This Sixth Amendment (including, but not limited to, the
validity and enforceability hereof) shall be governed by, and construed in
accordance with, the laws of the state of New York.

[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this SIXTH Amendment to be
duly executed effective as of the date first written above.

 

BORROWER:     ROSETTA RESOURCES INC.     By:   /s/ John E. Hagale     Name:  
John E. Hagale     Title:   Executive Vice President and Chief Financial
Officer. GUARANTORS:     ROSETTA RESOURCES OFFSHORE, LLC     ROSETTA RESOURCES
HOLDINGS, LLC     ROSETTA RESOURCES OPERATING LP           By: Rosetta Resources
Operating GP, LLC, its general partner     ROSETTA RESOURCES MICHIGAN LIMITED
PARTNERSHIP           By: Rosetta Resources Operating LP, its general partner  
              By: Rosetta Resources Operating GP, LLC, its general partner    
ROSETTA RESOURCES OPERATING GP, LLC     By:   /s/ John E. Hagale     Name:  
John E. Hagale     Title:   Executive Vice President and Chief Financial
Officer.

 

Signature Page – Sixth Amendment



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:     WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent     By:   /s/ Lila Jordan     Name:   Lila Jordan    
Title:   Managing Director LENDERS:     WELLS FARGO BANK, NATIONAL ASSOCIATION  
  By:   /s/ Lila Jordan     Name:   Lila Jordan     Title:   Managing Director  
  BANK OF MONTREAL     By:   /s/ Kevin Utsey     Name:   Kevin Utsey     Title:
  Director     COMPASS BANK     By:   /s/ Dorothy Marchand     Name:   Dorothy
Marchand     Title:   Executive Vice President     JPMORGAN CHASE BANK, N.A.    
By:   /s/ Ryan Aman     Name:   Ryan Aman     Title:   Authorized Officer

 

Signature Page – Sixth Amendment



--------------------------------------------------------------------------------

UNION BANK, N.A. By:   /s/ Lara Sorokolit Name:   Lara Sorokolit Title:   Vice
President BANK OF AMERICA, N.A. By:   /s/ Michael J. Clayborne Name:   Michael
J. Clayborne Title:   Vice President COMERICA BANK By:   /s/ Jeff Treadway Name:
  Jeff Treadway Title:   Vice President CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
By:   /s/ Christopher Day Name:   Christopher Day Title:   Vice President By:  
/s/ Wei-Jen Yuan Name:   Wei-Jen Yuan Title:   Associate

 

Signature Page – Sixth Amendment



--------------------------------------------------------------------------------

THE ROYAL BANK OF CANADA By:   /s/ Kristan Spivey Name: Kristan Spivey Title:
Authorized Signatory U.S. BANK NATIONAL ASSOCIATION By:   /s/ Nicholas T.
Hanford Name: Nicholas T. Hanford Title: Vice President AMEGY BANK NATIONAL
ASSOCIATION By:   /s/ Kenneth R. Batson, III Name: Kenneth R. Batson, III Title:
Senior Vice President FROST BANK (f/k/a The Frost National Bank) By:   /s/ Lane
Dodds Name: Lane Dodds Title: Sr. Vice President CITIBANK, N.A. By:   /s/ Mason
Mcgurrin Name: Mason Mcgurrin Title: Vice President MORGAN STANLEY BANK, N.A.
By:   /s/ Kelly Chin Name: Kelly Chin Title: Authorized Signatory

 

Signature Page – Sixth Amendment



--------------------------------------------------------------------------------

Annex I

LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts

 

Name of Lender

   Applicable Percentage     Maximum  Credit
Amount  

Wells Fargo Bank, National Association

     10.6250 %    $ 159,375,000.00   

Bank of Montreal

     8.1250 %    $ 121,875,000.00   

Compass Bank

     8.1250 %    $ 121,875,000.00   

JPMorgan Chase Bank, N.A.

     8.1250 %    $ 121,875,000.00   

Union Bank, N.A.

     8.1250 %    $ 121,875,000.00   

Bank of America, N.A.

     6.8750 %    $ 103,125,000.00   

Comerica Bank

     6.8750 %    $ 103,125,000.00   

Credit Suisse AG, Cayman Islands Branch

     6.8750 %    $ 103,125,000.00   

The Royal Bank of Canada

     6.8750 %    $ 103,125,000.00   

U.S. Bank National Association

     6.8750 %    $ 103,125,000.00   

Citibank, N.A.

     6.8750 %    $ 103,125,000.00   

Morgan Stanley Bank, N.A.

     6.8750 %    $ 103,125,000.00   

Amegy Bank National Association

     4.3750 %    $ 65,625,000.00   

Frost Bank

     4.3750 %    $ 65,625,000.00   

TOTAL

     100.0 %    $ 1,500,000,000.00   

 

Annex I